Exhibit 10.29

APEX SYSTEMS, INC.
EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (this “Agreement”), made as of January 15, 2008, by
and between THEODORE S. HANSON (the "Employee") and APEX SYSTEMS, INC., a
Virginia corporation (the "Company"), provides:


In consideration of the mutual covenants herein contained, and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Employee and the Company agree as follows:


1.    Employment. The Company hereby employs the Employee, and the Employee
hereby accepts employment with the Company to serve as Treasurer and Chief
Financial Officer of the Company, upon and subject to the terms and conditions
hereafter set forth.


2.    Term of Employment. The term of this Agreement and of the Employee's
employment with the Company shall be for the period beginning on the date hereof
and ending on December 31, 2008, unless sooner terminated in the manner herein
provided. This Agreement shall automatically renew from year-to-year unless
terminated as provided herein.


3.    Duties. The Employee shall perform to the very best of his ability and in
the best interests of the Company all executive, managerial and other duties
both (i) mandated for the offices of Treasurer and Chief Financial Officer
pursuant to the By-laws of the Company as in force and effect from time to time
and (ii) reasonably assigned to him by the Board of Directors of the Company.
The Employee shall perform his duties hereunder on a full time and exclusive
basis to the Company and such duties shall be performed at the offices of the
Company or other reasonable location as determined by the Board of Directors.


4.    Compensation.
4.1    Salary and Bonus.    The Company shall pay to the Employee an annual
salary at a rate not less than $250,000 per year and such additional salary and
bonus as determined by the Board of Directors of the Company. The Company,
during the term of the Employee's employment, shall pay to the Employee his
salary in equal weekly installments.


4.2    Severance Pay. (a) In the event that the Employee's employment hereunder
is terminated for any reason other than as described under Section 7.4(b) below,
including the Employee’s resignation or the non-renewal of this Agreement, the
Company shall have no further obligation to the Employee except to pay any
unpaid




--------------------------------------------------------------------------------



and annual accrued salary up to the effective date of such termination. Such
accrued salary shall be paid within fifteen (15) days of Employee’s termination
of employment.
(b)    If the Employee’s employment hereunder is terminated pursuant to Section
7.4(b) below, then the Employee shall receive severance pay on a monthly basis
for a period of twelve (12) months after the effective date of the Employee’s
termination hereunder in any amount equal to the difference between one-twelfth
(1/12) of his then current annual salary for each given month less any
disability insurance payments which the Employee receives in such give month
pursuant to any disability insurance policies insuring the Employee which are
owned or purchased by the Company.
4.3    Withholdings. The Company shall withhold any applicable federal or state
income tax, social security taxes or other taxes from the Employee’s
compensation paid hereunder.


5.    Paid Time Off. During the term of this Agreement, the Employee shall be
entitled to thirty (30) business days of paid time off per year for vacation,
sick, education and other purposes for each calendar year, without loss of pay
and such other additional business days authorized by the Board of Directors of
the Company. Such paid time off leave shall (a) be non-cumulative in that any
unused leave may not be carried over to a subsequent year and (b) be forfeited
to the extent unused as of the effective date of termination or non-renewal of
this Agreement.


6.    Benefits.    During the term of the Employee's employment, the Employee
shall receive and be entitled to participate in all benefits (in amounts as
determined by the Board of Directors) offered or provided to Brian J. Callaghan,
Edwin A. Sheridan, IV and Jeffrey E. Veatch (the “Executive Officers”). The
Company shall reimburse the Employee for all reasonable travel, entertainment
and similar expenses incurred in the promotion of the Company's business
according to the same standards that are applicable to the Executive Officers.
ANY REIMBURSEMENT OF REASONABLE BUSINESS EXPENSES SHALL BE MADE BY THE EARLIER
OF: (A) THE TIME PERIOD REQUIRED BY THE COMPANY’S REGULAR POLICY IN EFFECT AT
THE TIME THE EMPLOYEE INCURS THE REIMBURSABLE EXPENSE; OR (B) THE LAST DAY OF
THE CALENDAR YEAR FOLLOWING THE CALENDAR YEAR IN WHICH THE EMPLOYEE INCURS THE
EXPENSE.
7.    Termination of Employment.
7.1    Termination Without Cause. This Agreement may be terminated without cause
by either party delivering to the other one hundred twenty (120) days written
notice of termination prior to the date of termination specified in the notice.
For purposes hereof, any termination pursuant to this Section 7.1 shall be
deemed a termination “Without Cause”.



2



--------------------------------------------------------------------------------



7.2    Termination for Cause by the Company. This Agreement may be terminated by
the Company immediately upon and without an opportunity to cure upon the
occurrence of any of the following:


(a)    The conviction of the Employee for any felony or crime of moral
turpitude;
(b)    The breach of any of the material terms of this Agreement by the Employee
as reasonably determined by the majority vote of the Board of Directors of the
Company provided such breach continues for more than thirty (30) days after the
Company has delivered written notice thereof to the Employee; or
(c)    The commission of an act of fraud or dishonesty against the Company as
reasonably determined by the majority vote of the Board of Directors of the
Company.


For purposes hereof, any termination pursuant to this Section 7.2 shall be
deemed a termination “With Cause”.


7.3    Termination for Cause by the Employee. If the Company breaches any of the
material terms of this Agreement and such breach continues for more than thirty
(30) days the Employee has delivered written notice thereof to the Company, this
Agreement may be terminated by the Employee immediately upon delivery of notice
to the Company.


For purposes hereof, any termination pursuant to this Section 7.2 shall be
deemed a termination “With Cause”.


7.4    Automatic Termination. This Agreement shall automatically terminate upon
the occurrence of any of the following:


(a)    The death of the Employee; or
(b)    The disability of the Employee. For purposes of this Agreement, the
Employee shall be deemed to have suffered a disability if a physician licensed
to practice medicine in Virginia, as chosen by the Co-Chief Executive Officer
and Secretary of the Company (unless the employee is then the Co-Chief Executive
Officer and Secretary, in which case the next highest ranking officer, which
shall be the Co-Chief Executive Officer and Chairman of the Board, Co-Chief
Executive Officer and President, in that order who shall choose the physician),
opines in writing to the Board of Directors of the Company will cause the
employee to be for a period more than 12 months unable to fulfill his normal
duties and responsibilities as an officer and/or employee of the Company by
reason of accident, physical illness or mental illness. If the Employee disputes
such physician's opinion, he shall choose another physician licensed to practice
medicine in Virginia who shall render a separate written opinion to the Board of
Directors of the Company with reasonable speed. In the event the two opinions
are at variance, such two physicians shall be asked to agree on a third
physician licensed to practice medicine in Virginia to render a third or final
opinion with

3



--------------------------------------------------------------------------------



reasonable speed. The written opinion of such third physician shall be
controlling on the issue in question upon its receipt by the Board of Directors
of the Company. The fees of any or all of such physicians shall be paid by the
Company. Notwithstanding anything to the contrary above, in the event that the
Company is beneficiary of a permanent disability insurance policy covering the
Employee which provides for a lump sum benefit, and if the Employee has not yet
been designated as disabled as provided hereunder, the Employee shall be deemed
disabled on the date that he is so deemed under the aforementioned insurance
policy. The effective date of the Employee’s termination hereunder due to
disability shall be the earlier of (i) the date on which the first opinion or,
in the event that the Employee disputes such, the third and final opinion of a
physician is delivered to the Board of Directors of the Company or (ii) the date
the Employee is deemed disabled under an insurance policy described above.


8.    Confidential Information. As consideration for and to induce the
employment of the Employee by the Company, the Employee hereby covenants and
agrees that:


(a)    All information relating to or used in the business and operation of the
Company (including but not limited to proprietary business methods, billing
methods, identities of accounts and customers, product and service development
information, computer and computer software design information and manufacturing
information, if any), whether prepared, compiled, developed, or obtained by the
Employee or by other employees or members of the Company, prior to or during the
term of the employment of the Employee, are and shall be confidential
information and/or the trade secrets and the exclusive property of the Company.
(b)    All data and information relating to the businesses and operations of
customers of the Company, whether prepared, compiled, developed or obtained by
the Employee or by other employees or the Company or its customers prior to or
during the term of the employment of the Employee, are and shall be confidential
information and the exclusive property of the Company or its customers, or both.
(c)    All records of and materials relating to trade secrets of the Company and
to confidential information which are the property of the Company or its
customers, or both, whether in written form or in a form produced or stored by
any electrical or mechanical means or process (including, but not limited to,
drawings, diagrams, work notes, cards, tapes, diskettes, studies, reports and
correspondence), whether prepared, compiled or obtained by the Employee or by
other employees or the Company or its customers prior to or during the term of
the employment of the Employee, shall be the exclusive property of the Company
or its customers, or both.
(d)    Except in the regular course of his employment by the Company or as the
Company may expressly authorize or direct in writing, the Employee shall not,
during or after the term of his employment, copy, reproduce, disclose or divulge
to others, use or permit others to use any trade secrets of the Company or any
confidential information which is the property of the Company or its customers,
or any records of or materials relating to any such trade secrets or
confidential information. The Employee further covenants and agrees that during
the term of his employment he

4



--------------------------------------------------------------------------------



shall not remove from the custody and control of the Company any records or any
materials relating to such trade secrets and confidential information and that
upon the termination of his employment he shall deliver all such material to the
Company. Notwithstanding anything to the contrary, the Employee shall not be
deemed in violation of this Section if he is required to testify or produce
documents pursuant to any court order, notice of deposition or subpoena related
to any litigation or governmental proceeding or investigation provided that the
Employee has given the Company reasonable prior written notice of such testimony
or document production so that the Company may take such action as it desires to
protect its trade secrets and confidential information.


9.    Covenant Not To Compete. As consideration for and to induce the employment
of the Employee by the Company, the Employee hereby covenants and agrees that:


(a)    Beginning on the date of the termination of this Agreement for any
reason, including resignation by the Employee or the non-renewal hereof, and
continuing for the period of one (1) year thereafter, he will not (i) offer or
provide any technical personnel staffing services to any “Customers” of the
Company or (ii) directly or indirectly, own, manage, operate, join, control, or
participate in the ownership, management, operation, or control of, or serve as
an employee, agent, or representative of, any corporation, association,
partnership, proprietorship or other business entity that (A) provides technical
personnel staffing services within a twenty-five (25) mile radius of (i) any
office of the Company which is in operation as of such termination (the
“Restricted Territory”) and (B) employs or uses the Employee in any capacity
related to the providing of technical personnel staffing services within the
Restricted Territory. For purposes hereof, “Customer” shall mean any person to
which the Company has provided of technical personnel staffing services within
the Restricted Territory within the twelve (12) month period immediately
preceding the termination of this Agreement.
(b)    All the business relationships which the Company has with its customers
are valuable assets and, accordingly, the Employee will take no action which
would reasonably be expected to either undermine the ownership of such assets or
interfere with the full enjoyment of such assets by the Company.


10.    Non-Hiring of Employer’s Employees. As consideration for and to induce
the employment of the Employee by the Company, the Employee hereby covenants and
agrees that beginning on the date of the termination of this Agreement, for any
reason, including the resignation of the Employee or the non-renewal hereof, and
continuing for a period of one (1) year thereafter, the Employee shall not
directly solicit to hire or hire any employee of the Company for the Employee’s
own account or for the account of any other person or entity, besides the
Company, for any reason whatsoever. For purposes hereof, “employee of the
Company” shall mean any person who is or was employed by the Company at the time
during the one (1) year period immediately preceding the date on which the
Employee solicits to hire such person.

5



--------------------------------------------------------------------------------





11.    Special Remedies. The Employee hereby covenants and agrees that:
(a)    Any breach or threatened breach by him of Sections 8, 9, and 10 above
will result in irreparable injury and damage to the Company for which the
Company would have no adequate remedy at law because the duties which he
rendered to the Company were of a special, unique and extraordinary character.
The Employee further agrees that in the event of such a breach, that the Company
shall be entitled to an immediate injunction to prevent such violations and to
all costs and expenses incurred as a result, including reasonable attorney’s
fees, in addition to any other remedies, including damages.
(b)    The geographical area, activity and time period restrictions imposed upon
him in Sections 8, 9 and 10 above, as the case may be, are fair and reasonably
required for the protection of the Company. Each of Sections 8, 9 and 10, and
the separate sections, paragraphs and items within such sections, are separate
covenants. However, if a court of competent jurisdiction shall refuse to enforce
all of the separate covenants of the aforementioned Sections, then such
unenforceable covenants shall be separated from the provisions hereof to the
extent necessary to permit the remaining covenants to be enforced. In the event
that a court of competent jurisdiction determines that the geographical area,
activity or time period restrictions exceed whatever standards which the court
deems enforceable, then such restrictions shall be reformed by such court and be
applicable for such lesser geographical area, activity or time period. The
parties agree to be bound by such judicial modification with the same force and
effect as if such modification were contained in the covenants in the first
instance.
(c)    In the event that a legal action is commenced with respect to any of the
provisions of this Section to enforce Section 9 above, the one (1) year period
described in Section 9 shall run from the date of any Final Judicial
Determination of such legal action. "Final Judicial Determination" shall mean
the day on which the time to appeal from a final judgment in such legal action
expires or, if an appeal be taken, the day on which a final determination of the
appellate proceeding occurs.


12.    Survival. The agreements and covenants made by the Employee in and the
obligations of the Employee under Sections 8, 9, 10 and 11 above shall survive
the expiration of this Agreement and the termination of the employment of the
Employee hereunder. Each such agreement and covenant by the Employee shall be
construed as a covenant and agreement independent of any other provisions
herein, and the existence of any claim or cause of action by the Employee
against the Company shall not constitute a defense to the enforcement of
provisions of any such covenant or agreement.


13.    Consent to Jurisdiction and Venue. The Employee hereby irrevocably
submits to the non-exclusive jurisdictions of any Circuit Court of the
Commonwealth of Virginia or United States District Court located in the City of
Richmond or the County of Henrico, Virginia, in any action or proceeding arising
out of, or relating to, this Agreement, and the Employee hereby irrevocably
agrees that all claims in respect of

6



--------------------------------------------------------------------------------



any such action or proceeding may be heard and determined in such court. The
Employee agrees that a final judgment in any action or proceeding shall, to the
extent permitted by applicable law, be conclusive and may be enforced in other
jurisdictions by suit on the judgment, or in any other manner provided by
applicable law related to the enforcement of judgments. Nothing contained herein
shall affect the Employee’s right to appeal.


14.    Attorneys’ Fees. If any action or proceeding is brought to enforce any
rights or obligations hereunder, the party that substantially prevails in such
action or proceeding shall be reimbursed by the other party for all costs and
expenses (including any reasonable attorneys’ fees) incurred by such party with
respect to such action or proceeding. Such reimbursement shall be payable upon
demand.


15.    Assignment. The Employee acknowledges that this Agreement is a personal
services contract. Accordingly, this Agreement may not be assigned by the
Employee without the prior written consent of the Company. Notwithstanding the
foregoing, in the event that all or substantially all the assets of the Company
are sold to any person or entity, the Company in its sole discretion shall have
the right to assign this Agreement in connection with such sale to the pertinent
purchaser and this Agreement shall continue in full force and effect. Similarly,
if there is a merger, consolidation, share exchange of the Company with another
entity and such other entity is the survivor of such transaction (that is, the
Company does not survive), this Agreement shall be deemed automatically assigned
to such other entity and continue in full and force and effect.


16.    Notices. All notices, consents, and other communications to, upon, and
between the respective parties hereto shall be in writing and shall be deemed to
have been given, delivered, or made when sent or mailed by registered or
certified mail, postage prepaid, and return receipt requested addressed to the
Company at 2235 Staples Mill Road, Suite 200, Richmond, Virginia 23230 and to
the Employee at his address shown upon the employment records of the Company.


17.    Modification. No provision of this Agreement, including any provision of
this Section, may be modified, deleted or amended in any manner except by an
agreement in writing executed by the parties hereto.


18.    Benefit. All of the terms of this Agreement shall be binding upon, inure
to the benefit of and be enforceable by the Company and its successors and
assigns and by the Employee and his personal representatives.


19.    Severability. In the event that any part of this Agreement shall be held
to be unenforceable or invalid, the remaining parts shall nevertheless continue
to be valid and enforceable as though the invalid portions were not a part
hereof.



7



--------------------------------------------------------------------------------



20.    Construction. This Agreement is executed and delivered in the
Commonwealth of Virginia and shall be construed and enforced in accordance with
the laws of such state.


21.    Headings. The underlined headings provided herein are for convenience
only and shall not affect the interpretation of this Agreement.


22.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed as original.


23.    Employee Stock Ownership.


23.1    Issuance of Additional Shares. (a) The Company acknowledges, as of the
date hereof, the Employee owns, and has been issued certificates representing,
five percent (5%) of the outstanding common stock of the Company. The Company
agrees that, in the event there is an Extraordinary Event (as defined below),
the Company shall issue immediately prior to such Extraordinary Event 43,263
additional shares of common stock of the Company (the “Additional Shares”). For
purposes hereof, an Extraordinary Event shall mean the first to occur of any of
the following events; (i) a dissolution or liquidation of the Company, or (ii) a
sale of all or substantially all of the assets of the Company, or (iii) a merger
or share exchange in which the Company is not the surviving Company, or (iv)
other capital reorganization in which more than thirty-three and one-third
percent (33-1/3%) of the shares of the Company entitled to vote are exchanged in
a single transaction or related series of transactions for an ownership interest
in another entity which is not affiliated with the Company, or (v) the Company
has an initial public offering, or (vi) the Employee’s employment with the
Company is terminated for any reason at any time within one hundred twenty (120)
days prior to the occurrence of any of the events described in the preceding
items (i) through (v).
(b)    In the event of any stock dividend or stock split, split-up, spin-off,
recapitalization or partial liquidation of the Company, or if for any other
reason, the shares of any class of stock of the Company shall be changed into
the same or a different number of shares of the same or another class or classes
of stock, then the number of Additional Shares shall be appropriately increased
or decreased so that the Employee owns, and has been issued certificates
representing, five percent (5%) of the Adjusted Outstanding Shares (as defined
below) of the Company taking into account the amount of shares which he owns
immediately before such issuance immediately prior to an Extraordinary Event.
For purposes hereof, Adjusted Outstanding Shares shall be the sum of (i) the
number of all outstanding shares of common stock of the Company, (ii) the number
of fully vested option shares that any employee of the Company has an option to
purchase under any outstanding incentive stock option grant pursuant to the 2000
Incentive Stock Option Plan (as amended from time to time) and (iii) the number
of fully vested “Performance Units” that any employee or independent contractor
of the Company has been awarded under any outstanding “Top

8



--------------------------------------------------------------------------------



Performers Equity Plan Notice of Grant” pursuant to the Top Performers Equity
Plan (as amended from time to time).


23.2    Certain Tax Treatment. The Company’s issuance of additional shares of
common stock pursuant to Section 2.3.1 above (the “Additional Shares”) shall be
deemed compensation paid to the Employee for federal and state income tax
purposes. The fair market value of the Additional Shares shall be determined by
the Company’s Board of Directors in its sole discretion. The Employee shall be
responsible for and shall promptly pay to the Company, the Employee’s portion of
applicable federal and state income tax withholdings incurred in connection with
such stock issuance. On the date that the Company issues the Additional Shares,
the Company shall pay to the Employee a bonus equal to a grossed up before-tax
amount calculated so that the after-tax amount payable to the Employee equals
the federal and state income taxes that the Employee must pay in connection with
such stock issuance.


24.    CODE SECTION 409A COMPLIANCE. TO THE EXTENT THAT ANY PAYMENT OR BENEFIT
UNDER THE EMPLOYMENT AGREEMENT CONSTITUTES A “DEFERRAL OF COMPENSATION” SUBJECT
TO CODE SECTION 409A, THEN, NOTWITHSTANDING ANYTHING IN THE EMPLOYMENT AGREEMENT
TO THE CONTRARY, SUCH PAYMENTS OR BENEFITS THAT ARE TO BE PAID UPON THE
EMPLOYEE’S TERMINATION OF EMPLOYMENT SHALL NOT BE PAID TO THE EMPLOYEE UNTIL THE
EMPLOYEE HAS EXPERIENCED A “SEPARATION FROM SERVICE” AS DEFINED IN CODE SECTION
409A FROM THE COMPANY OR AN AFFILIATE WHO IS TREATED AS THE EMPLOYER UNDER CODE
SECTION 409A (COLLECTIVELY THE “COMPANY”), PROVIDED FURTHER THAT, IF THE
EMPLOYEE IS A “SPECIFIED EMPLOYEE” (WITHIN THE MEANING OF CODE SECTION 409A AND
AS DETERMINED BY THE COMPANY IN ACCORDANCE WITH CODE SECTION 409A), SUCH PAYMENT
OR BENEFIT SHALL BE DELAYED FOR 6 MONTHS AFTER THE DATE OF EMPLOYEE’S SEPARATION
FROM SERVICE (OR, IF EARLIER THAN THE END OF SUCH 6-MONTH PERIOD, THE DATE OF
EMPLOYEE’S DEATH). TO THE EXTENT ANY PAYMENT OR BENEFIT HEREUNDER IS SUBJECT TO
THE 6-MONTH DELAY, SUCH PAYMENT OR BENEFIT SHALL BE PAID IMMEDIATELY AFTER THE
END OF SUCH 6-MONTH PERIOD (OR THE DATE OF DEATH, IF EARLIER). THE PROVISIONS OF
THE EMPLOYMENT AGREEMENT GOVERNING ANY PAYMENT OR BENEFIT CONSTITUTING A
“DEFERRAL OF COMPENSATION” SHALL BE INTERPRETED AND OPERATED CONSISTENTLY WITH
THE REQUIREMENTS OF CODE SECTION 409A.
    

9



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.


APEX SYSTEMS, INC.




By:    /s/ Carl Omohundro
Carl Omohundro            
Its:    General Counsel






EMPLOYEE




/s/ Theodore S. Hanson            
Theodore S. Hanson

10

